In a proceeding to confirm an arbitration award, the appeal is from a judgment of the Supreme Court, Queens County, entered November 20,1972, which, upon confirmation of the award, is in favor of petitioner against appellants in a stated amount of money. Judgment reversed insofar as it is against appellants Kenneth S. Ceppos, Robert Ceppos and Daniel Ceppos, on the law, without costs, and application denied as to said appellants; and judgment affirmed insofar as it is against appellant Kenbert Lighting Industries, Inc., without costs. Insofar as the arbitrator’s award provided for its payment by the individual appellants, the arbitrator acted with respect to a matter not submitted to him (CPLR 7511, subd. [e], par. 2). Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur.